Citation Nr: 1212934	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for psychiatric disability (claimed as depression), to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  The Veteran also had various verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air National Guard through October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran requested a hearing before a Veterans Law Judge on his VA Form 9.  He was initially scheduled for a hearing on January 31, 2011, but submitted a statement dated January 18, 2011, stating the he would be unable to attend the hearing as he had to travel to Florida to care for his sick father.  He asked that his hearing be rescheduled.  The Board found good cause for the request to be rescheduled and granted the Veteran's motion to reschedule his hearing in March 2011.  

In a September 2011 letter, the Veteran was notified that he was scheduled for a hearing on November 2, 2011.  On October 17, 2011, the Veteran stated that he was unable to attend the hearing and requested that the hearing be rescheduled.  Under 38 C.F.R. § 20.702(c)(2), a hearing date is fixed within two weeks of the date of the hearing, and an extension for a hearing will only be granted for good cause.  In March 2012, the Board denied the Veteran's motion to reschedule because good cause for rescheduling the hearing had not been demonstrated.

The issues of entitlement to service connection for psychiatric disability and service connection for a left knee disability are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  No hearing loss disability due to a disease or injury has been present at any time during the pendency of this claim.   

2.  A chronic low back disability was not present during active duty, active duty for training or inactive duty for training; arthritis of the back was not manifested within one year after the Veteran's extended period of active duty; and no back disability is etiologically related to active duty, active duty for training, or an injury during inactive duty for training.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2011).

2.  A low back disability was not incurred in, or aggravated by, active service, or active or inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran was provided complete VCAA notice by a letter mailed in November 2006, prior to the rating decision on appeal.  

In addition, the pertinent service and post-service treatment records have been obtained.  The Board acknowledges that the Veteran was not provided with a VA examination in response to his claim for service connection for a low back disability and that no VA medical opinion was obtained in response to the claim, but has determined that VA is not obliged to provide an examination or obtain an opinion in this case.  In this regard the Board notes that VA must provide a medical examination or obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran's service treatment records show no evidence of complaints of back pain during active duty, nor is there evidence of an injury to the back during a verified period of ACDUTRA/INACDUTRA service.  Moreover, private treatment records show that the Veteran reported back injuries related to his job, not occurring during a period of ACDUTRA/INACDUTRA.  Therefore, there is no need for a VA examination or opinion addressing the etiology of the Veteran's low back disability.

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active military, naval or air service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In the context of reserve component service, the term "active military, naval or air service" includes any period of active duty for training in which the individual was disabled from a disease or injury and any period of inactive duty training during which the individual was disabled from an injury, if that injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Inactive duty for training (INACDUTRA) is defined as other than full-time duty performed by the Reserves.  38 U.S.C.A. § 101(23).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss Disability

The Veteran contends that he has bilateral hearing loss related to his work on aircraft during his active service and/or a period of his ACDUTRA/INACDUTRA service.  

Service treatment records show that that the Veteran had normal hearing upon audiological testing on his August 1967 enlistment examination.  Auditory testing conducted at his October 1971 separation examination showed normal hearing with auditory thresholds of 15, 20, 20, 25, and 25 decibels at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear and thresholds of 20, 15, 15, 20, and 20 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  
      
Records from the Air National Guard show that the Veteran was enrolled in a hearing conservation program from 1969 to 1994.  Audiograms performed during active service, and National Guard duty indicate some significant threshold shifts as compared to a December 1967 reference audiogram throughout the Veteran's time during active, ACDUTRA, and INACDUTRA service.  An August 1992 National Guard treatment record shows that a periodic audiogram revealed a standard threshold shift in both ears.  The Veteran reported wearing his hearing protection at all times, however he also stated that he rode a motorcycle without hearing protection.  The Veteran was advised to wear hearing protection anytime he was around hazardous noise, both during and outside of work.  

An April 1994 letter to the Veteran indicates that audiological testing in April 1994 showed a significant permanent hearing loss compared to the December 1967 reference audiogram.  An October 1994 40 hour noise free audiogram showed a significant threshold shift in the right ear.  A November 1994 record shows that the Veteran lost 10 to 15 decibels in 1989 and 20 to 25 decibels bilaterally in 1994.  The audiologist noted this was not an abnormal progression of hearing loss, and recommended that the Veteran continue to use his hearing protection.

The Veteran complained of hearing loss on his January 2000 report of medical history, and audiological testing on the same date revealed auditory thresholds of 10, 5, 0, 30, and 45 decibels at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear and thresholds of 15, 5, 10, 25, and 10 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  These results establish the presence of hearing loss disability in the right ear.  The Veteran also complained of hearing loss on his January 2000 report of medical history.

The Veteran submitted a claim for service connection for bilateral hearing loss disability in October 2006, asserting that his hearing loss was related to acoustic trauma and noise exposure during his air service.  

The Veteran was afforded a VA audiological examination in August 2007.  The Veteran complained of difficulty hearing, particularly on the left side, with his greatest difficulty being hearing in background noise.  The Veteran also complained of left-sided tinnitus.  The Veteran reported working on airplanes for 30 years with the use of hearing protection, and working as a landscaper with the use of hearing protection, but denied recreational noise exposure.  The examiner noted that annual hearing tests from 1967 through 1994 showed a shift in hearing in the high frequencies, especially in the left ear in 1994.  

Audiological testing revealed auditory thresholds of 10, 10, 20, 25, and 30 decibels at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear, and thresholds of 10, 20, 20, 35, and 45 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  Speech discrimination scores were 98 percent in the right ear and 94 percent in the left ear.  The examiner provided a diagnosis of normal hearing to mild sensorineural hearing loss in the right ear, and mixed normal to moderate hearing loss in the left ear.  However, the examiner deferred her opinion regarding whether the Veteran's left ear hearing loss was related to his service pending an examination by an ear, nose, and throat (ENT) doctor.  

In September 2007, the Veteran underwent a VA ear, nose, and throat examination.  The Veteran reported being a crew chief and airplane mechanic, as well as an inspector during his 30 year air service.  He asserted that he wore defective ear protectors during service.  The Veteran stated that his hearing loss had been noticeable for the last 10 to 15 years, and had gotten progressively worse.  He stated he needed to face a person when talking, had difficulty hearing noise, had ringing and buzzing in his left ear, and had a feeling of fullness in his left ear.  

Following examination, the examiner stated that he was unable to render an opinion regarding the cause of the Veteran's hearing loss due to the presence of impacted wax in both ears.  Moreover, he stated that the impacted wax likely affected the reliability of the prior hearing testing.  Further, after having the impacted wax removed, the Veteran reported that the feeling of having water in his ear was gone, as well as the tenderness that he experienced upon manipulation of the left pinnae.  The examiner requested a follow-up hearing test, followed by another ENT examination, if necessary, to determine the etiology of any hearing loss.  

The Veteran was scheduled for VA audiological re-examination in October 2007.  Audiological testing revealed auditory thresholds of 10, 10, 20, 25, and 30 decibels at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear, and thresholds of 10, 15, 10, 30, and 30 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  Speech discrimination scores were 98 percent in the right ear and 94 percent in the left ear.  The examiner provided a diagnosis of mild high frequency (not clinically disabling) hearing loss bilaterally.  The audiologist stated that as a result of the cercumen removal, the conductive component of the left ear hearing loss had resolved and tinnitus was no longer present.  As the hearing loss was not clinically disabling, the Veteran did not need to follow up with otoryngology to determine the etiology of hearing loss.  

The foregoing evidence shows that the Veteran has not had sufficient hearing impairment in his right ear to qualify as a disability at any time during the pendency of this claim.  Although the August 2007 VA examination disclosed sufficient hearing impairment in the left ear to qualify as a disability, the examiner deferred rendering an opinion concerning its etiology because of the presence of impacted wax.  Once the was removed, the hearing in the left ear improved to the extent that hearing loss disability was no longer present.  Thus, it is clear that the hearing disability present in the left ear was not due to acoustic trauma or any other disease or injury, but instead was due to wax in the ear.  In sum, no hearing loss disability due to a disease or injury has been present during the period of this claim.  Therefore, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

The Board acknowledges that the Veteran has reported that he began to have trouble with hearing 10 to 15 years ago.  He is competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board has no reason to doubt the Veteran's credibility.  However, whether the Veteran has sufficient hearing loss to qualify as a disability and whether his hearing loss is due to a disease or injury are medical questions that the Veteran is not competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As explained above, the medical evidence demonstrates that no hearing loss disability due to a disease or injury has been present during the pendency of this claim.

The Board has considered the benefit of the doubt rule, but has determined that it is not applicable to the Veteran's claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Back Disability

The Veteran contends that he has a low back disorder related to a period of active duty, ACDUTRA, and/or INACDUTRA service.  

Service treatment records indicate that upon enlistment examination in August 1967, the Veteran had a normal spine and did not report any complaints of recurrent back pain.  Likewise, on his separation examination in October 1971, there was no evidence of complaints of back pain or abnormalities of the spine.  Periodic Air National Guard examinations and reports of medical history from 1977 to 1994 similarly show a normal spine with no complaints of back pain.  

Private treatment records from M.M.R., MD, dated from 1996 to 2007 show treatment for low back pain and sciatica.  

The first complaints of back pain or injury were documented in a February 11, 1997, private treatment record showing that the Veteran presented for an acute visit complaining of back pain after lifting a heavy object at work at the air base.  The Veteran had experienced a midback popping sensation, followed by severe pain.  An impression of soft tissue injury and musculoskeletal pain was provided.  

The Board notes that the Veteran had a verified period of INACDUTRA from February 1 to February 2, 1997.  There is no evidence that he was injured during this period of INACDUTRA.   

A December 1997 private record indicating that while lifting a ladder at the Air Force base the day before, the Veteran felt a sharp pain in his back, with shooting pain down his right buttock and right lower extremity.  An impression of sciatica was provided.  

Air National Guard records show that the Veteran did not have any ACDUTRA or INADCUTRA service during December 1997.

An August 1999 private report of annual physical examination shows that the Veteran denied any acute complaints and had an essentially normal physical examination with no active medical problems noted.  

On his January 2000 Air National Guard examination, the Veteran reported recurrent back pain, however, examination showed a normal spine.  

A May 2000 private treatment record shows that the Veteran sought treatment for straining his back while lifting a heavy object in the previous few days.  

A June 2000 Medical Board evaluation summary notes a medical history of right-sided sciatica and low back pain following a December 1997 incident when the Veteran lifted a ladder at work.  

An October 2004 treatment record shows that the Veteran complained of back pain after straining his back reaching over a ladder to wash a window.  An October 2004 X-ray examination of the back revealed minimal lumbar and lower thoracic spondylosis.  

In light of the foregoing, the Board finds that there is no probative evidence that the Veteran's back disability is related to a period of active duty, ACDUTRA or INACDUTRA service.  The service treatment records do not show any complaints of, treatment for, or finding of any back disorder during the Veteran's active service.  The Veteran's separation examination dated October 1971 showed a normal spine with no complaints of back pain.  Multiple periodic Air National Guard examinations also consistently showed a normal spine with no complaints of back pain.  In fact, the first indication of a back problem was documented in February 1997 private treatment record, at which time the Veteran reported that he hurt his back at work, and did not report any injury incurred during his period of INACDUTRA service in February 1997.  Again in December 1997, the Veteran reported his low back pain resulted from an incident at work, not an injury incurred during a period of INACDUTRA.  Moreover, the Veteran did not have a verified period of ACDUTRA/INACDUTRA in December 1997.  Thus, while there is evidence of treatment for a low back disability, there is no record that the Veteran's back disability was caused by any disease or injury during a period of active duty or ACDUTRA or any injury during a period of INACDUTRA.  In fact, the Veteran has not identified any service disease or injury responsible for his back disability.

Accordingly, this claim must be denied.  Again, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for a back disability is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that additional development is required before the Veteran's claims are decided.  

Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by PTSD, or another psychiatric disorder the issue of entitlement to service connection for PTSD is part of the Veteran's appeal.  See Clemons v. Shinseki, 32 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for PTSD, and thus, the issue must be remanded.

The Veteran also contends he has residuals of a left knee injury incurred during his period of active duty in 1971.  Service treatment records show that he was treated for left knee trauma in February of that year.  He also had a knee injury occurring in September 1999.  While the September 1999 injury did not occur during a period of ACDUTRA or INACDUTRA, the Veteran's June 2000 Medical Evaluation Board report indicates that while the Veteran's lateral meniscal tear was not incurred while entitled to basic pay, it was permanently aggravated by service.  

As such, a VA examination is necessary to determine the nature and etiology of the Veteran's current left knee disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should provide all required notice in response to the Veteran's claim for service connection for PTSD.

2. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding service personnel records, including those from the Veteran's period of active duty, as well as any pertinent post-service records pertaining to psychiatric treatment, including records from the Veteran's Outreach Center dated September 2004 to March 2005.  If the efforts to obtain any such evidence are unsuccessful, this should be noted in the record and communicated to the Veteran.  

3. The RO/AMC should undertake any indicated development to verify the Veteran's claimed stressors.
4. Then, the Veteran should be scheduled for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present at any time during the pendency of this claim.  Any indicated tests and studies are to be performed.  The claims folders must be made available to and reviewed by the examiner.  

If one or more service stressors are verified, the examiner should be informed of such stressor(s) and requested to determine if the Veteran has PTSD as a result of the verified stressor(s).

In addition, with respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's air service.

The rationale for all opinions expressed must also be provided.

5. The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all left knee disorders present during the period of this claim.  The claims files must be provided to and reviewed by the examiner.  Any indicated studies should be performed.  With respect to each left knee disorder present during the period of this claim, the examiner should express an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to active service, ACDUTRA or INACDUTRA, including an opinion as to whether the disorder was aggravated during service.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6. The RO/ AMC should also undertake any other development it determines to be warranted.

7. Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


